Citation Nr: 1308890	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  10-29 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974 and from April 1975 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Winston-Salem RO.

In June 2012, the Board remanded the case to schedule the Veteran for a Travel Board hearing.  This hearing was conducted by the undersigned in July 2012; a transcript of this hearing is associated with the claims file.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a compensation examination in June 2008.  Since that time, the evidence of record suggests that his disability may have worsened.  During the June 2008 examination, the Veteran reported pain that radiated to the lower extremities, but no other lower extremity symptoms were noted.  A November 2009 treatment record noted complaints of lower extremity numbness and the Veteran expressed similar complaints during his July 2012 hearing.  Another November 2009 treatment records notes an increase in the frequency and intensity of his low back pain and that 3 more days of rest was recommended.  He was also referred to physical therapy for a back brace, which he testified to wearing daily.  April 2010 records note subjective complaints of decreased sensation in the lower extremities and some weakness in the lower extremities.

As it has been four years since the Veteran's low back disability was examined, and given his more recent complaints, a new examination is warranted to assess the current severity of the lumbosacral degenerative joint disease.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Since the Veteran testified to receiving ongoing treatment at the Durham VA Medical Center (VAMC), all pertinent treatment records since May 2010 must be secured and associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records.  38 C.F.R. § 3.159(c) (2012).  Any records from David Cosenza, M.D. should also be obtained.  See VA examination report, dated June 25, 2008.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records referable to his low back from the Durham VAMC, dated since May 2010.  

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records referable to his low back from David Cosenza, M.D. , dated since April 2007.  

3.  After the additional treatment records are added to the record, schedule the Veteran for a VA compensation examination of the lumbosacral spine.  
The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed. 

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected degenerative joint disease of the lumbosacral spine. 

The examiner should also identify any neurological pathology related to the service-connected lumbar spine disability (including the nerves involved, whether there is any complete or incomplete paralysis and if incomplete whether the paralysis is analogous to mild, moderate, moderately severe, or severe).  In this regard, the examiner should specifically discuss the evidence of record regarding any lower extremity numbness, weakness, and decreased sensation. 

The examiner should also state whether the Veteran's service-connected low back disability causes intervertebral disc syndrome (IVDS), and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In doing so, the examiner should address the evidence of record regarding periods of work missed by the Veteran as a result of his low back disability.  

Additionally, the examiner should provide the ranges of motion of the Veteran's lumbar spine and note whether-upon repetitive motion of the Veteran's low back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also specifically note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire thoracolumbar spine and of unfavorable ankylosis of his entire spine. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action. 

5.  Finally, readjudicate the Veteran's claim on appeal to include consideration of whether separate ratings are warranted for lower extremity neurological impairment.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

